Hon. Bill Tippen           Opinion No. V-1309
County Attorney
Taylor County              Re:   Authority of the County
Abilene, T~axas                  Auditor and the Commis-
                                 sioners' Court to require
                                 sworn daily mi$eage re-
                                 ports covering the trav-
                                 eling expenses of the
Dear Sir:                        Sheriff and his deputies.
            Your request for an opinion is in part as
follows:
         "Under Article 3899, R.C.S., where
    a sheriff owns his own car and receives
    I+$per mile for expenses of operation, the
    provision of Article 3899, R.C.S., wherein
    such expenses have been incurred, is con-
    ceded to be applicable. Taylor County,
    however, pays its sheriff and his deputies
    60 per mile under an entirely new and dif-
    ferent statute, Article 6877-1, subdivision
    3, R.C.S.; therefore, would the old provi-
    sion incorporated in Article 3899, R.C.S.,
    providing only for monthly sworn reports of
    car mileage by a sheriff and his deputies
    still control under the new law, or may
    the County Auditor and the Commissioners'
    Court of Taylor County require sworn daily
    mileage reports incorporating calls made.,
    nature of the calls, mileage on each call
    or trip, time spent on each call or trip,
    and the amount of personal mileage driven
    each 2l+-hourperiod covered by said re-
    port?"
            Article 3899(b), V.C.S., provides in part as
follows:
         "Where the automobile or automobiles
    are owned by the Sheriff or his deputies,
    they shall be allowed four (4) cents for
.




    iy2 _- Hon. Bill Tippen, page 2 (V-1309)


                each mile traveled in the discharge ,of
                official business, which sum shall cover
                all expenses of the maintenance, deprecia-
                tion, and operation of such automobile.
                Such mileage shall be reported and paid in
                the same manner prescribed for other allow-
                able expenses under the provisions of this
                section. . . .
                     n   .   .   .

                     nEach officer, shall, at the close
                of each'month of his tenure of office,
                make an itemized and sworn report of all
                approved expenses incurred by him and
                charged to his county, accompanying such
                report with-invoices covering such pur-
                chases and requisitions issued by him in
                support of such~report. If such expenses
                be incurred in connection with any parti-
                cular case, such'report shall name such
                case. Such report, invoices, and requi-
                sitions shall be subject to the audit of
                the county auditor . . .I1 (Emphasis add-
                ed).
                     Prior to the enactment of Article 6877-1,
           V.C.S. (H.B. 501, Acts 50th Leg., 1947, ch. 204, p.
           357), subdivision (b) of Article 3899, V.C.S., was the
           statute which controlled and governed the travel ex-
           penses of sheriffs and their deputies while performing
           their official duties.
                     In 1 Sutherland, Statutory Construction (3rd
           ed. 1943) 475, Section 2018, we find the following:
                    RThe intent to repeal all former
               laws upon the subject is made apparent
               by the enactment of subsequent compre-
               hensive legislation establishing elabor-
               ate inclusions and exclusions of the
               persons, things and relationships or-
               dinarily associated with the subject.
               Legislation of this sort which operates
               to revise the entire subject to which
               it relates, by its very comprehensiveness             i
               gives strong implication of a legislative
               intent not only to repeal former statu-                 i
               tory law upon the subject, but also to               : #i
                                                                      11
Hon. Bill Tippen, page 3 (V-1309)


     supersede the common law relating to the
     same subject."
          In State v. Houston Oil Co. of Texas, 194
s.w. 422, 432 (T&x. Civ. APP. 1917, error ref.), the
Court gtated:
         "The rule is well settled that, when
    a subsequent statute shows by its context
    that it was intended to.embrace all the
    law upon the subject dealt with, such
    statute will, by implication, repeal all
    former laws relating to the same subject.
    The correctness of that rule is not con-
    troverted, and it is unnecessary to cite
    authorities in support of it."
          Article 6877-1, relating to the allowance
for travel expense of~sheriffs and deputies, states:
         "The County Commissioners Courts of
    this state are directed to supply and pay
    for transportation of sheriffs of their
    respective counties and their deputies to
    and from points within this State, under
    one of the four (4).following sections:
         "(a) Such sheriffs and their depu-
    ties shall be furnished adequate motor
    transportation including all expense in-
    cidental to'the upkeep and operation of
    such motor vehicles.
          l'(b)Motor vehicles shall be fur-
    nished to such sheriffs and their depu-
    ties who may furnish gas and oil, wash
    and grease, incidental to the operation
    of such vehicles; for'which gas and oil,
    wash and grease, such sheriffs and depu-
    ties shall be compensated at a rate not
    to exceed four c~ents (4$) per mile for
    each mile such vehicle is operated in
    the performance of the duties of his of-
    fice.
         "(c) Alternatively such County Com-
    missioners Courts may allow sheriffs and
    their deputies in their respective coun-
    ties to use and 2operate cars on official
    business which cars are personally owned
Hon. Bill Tippen, pace 4 (V-1309)


     by them for,which such officers shall be
     paid not less than six cents (6$) per
     mile nor more than ten cents (lO$) per
     mile for each mile traveled in the per-
     formance of official duties of their
     office.
          "(d) All compensation paid under the
     provisions of this Act shall be upon
     sworn statement of such sheriff."
          This office held in Opinion V-472 (1948) that
Article 6877-l impliedly repealed Article 3912e, Sec-
tion 19, subdivision'(l), V.C.S., governing the travel
and mileage expense of sheriffs in counties with popu-
lation over 190,000. By like reasoning, Article 3899,
subdivision (b), is repealed by Article 6877-l in its
control of the mileage expense of sheriffs and their
deputies. Article 6877-l provides for a different rate
of payment and is mandatory for all counties regardless
of population. #e are of the opinion that the provi-
sions in subdivision (b) of Article 3899 relating to
travel expense of sheriffs end their deputies were re-
pealed in their entirety, including the provision that
'~mileageshall be reported and naid in the same .manner
prescribed for other allowable expenses under the pro-
visions of this section."
          Article 6877-l requires that compensation
paid thereunder be upon the sworn statement of the
sheriff. How&v&r, the statute does not set up any
definite pattern for the auditor or the commissioners'
court to follow in determining the correct amount to
be allowed for mileage.
          Article 2351, V.C.S., gives the commissioners'
court the authority to "audit andsettle all accounts
against the county and direct their payment." Article
1660, V.C.S., provides:
         "All claims, bills and a'ccountsagainst
    the county must be filed in ample time for
    the auditor to examine and approve same be-
    fore the meeting of the commissioners court.
    No claim, bill, or account shall be allowed
    or paid until it has been examined and ap-
    proved by the county auditor. The auditor
    shall examine the same and stamp his approval
    thereon. If he deems it necessary, all such
     Hon. Bill Tippen, page 5 (V-1309)


          accounts, bills, or claims must be verified
          by affidavit touching the correctness of the
          same. The auditor is hereby authorized to
          administer oaths for the purposes of this
          law."
               Article 1656, V.C.S., in setting out the
     powers and duties of the county auditor, provides:

           ,.F "He shall prescribe and prepare the
         forms to be used by all persons in the
         collecting of county revenues, funds, fees
         and all other moneys, and the mode and
         manner of keeping and stating their ac-
         counts, and the time, mode and manner of
         making their reports to the auditor . . .
         He shall have power to adopt and enforce
         such regulations not inconsistent with
         the constitution and laws, as he may
         deem essential to the speedy and proper
         collection, checking and accounting of the
         revenues and other funds and fees belong-
         ing to the county."
               Under these statutes, the commissioners'
     court and the auditor have the authority to require
     sufficient information to enable them to determine
     whether a claim should be approved. This office held
     in Att'y G&n. Op. V-526 (1948):
              "The Commissioners* Court may require
         the sheriff to furnish the Court in his
         sworn account such information as is neces-
         sary for the Court to dstermine what mile-
         age was traveled in the performance of
3’       those duties set out in various statutory
         provisions prescribing the duties of sher-
         iffs and their deputies."
     In Att'y Gen. Op. 0-4461 (l%2), it was held that the
     county auditor could prescribe the forms to be used
     for determining the allowable mileage actually driven
     in carrying out official duties? provided such forms
     and regulations were not inconsistent with the Consti-
     tution and laws of the State.
               In answer to your question, you are advised
     that the County Auditor or the Commissioners' Court
     of Taylor County may require sworn daily mileage re-
     ports incorporating calls made, nature of the calls,
    :-j:,   Hon. Bill Tippen, pa,ge6 (V-1309)

i

            and mileage on each trip. However, we a0 not see
            that time spent on each call or trip is naterial
            to the question of distance traveled on official
            business. Nor do we think that the sheriff should.
            be required to give a statement of personal mile-
            age driven, for which no claim for payment of nile-
            age expense is made. The commissioners1 court and
            the auditor have the authority to demand enough
            information to establish the validity of mileage
            claims for payment, but no other mileage is af-
            fccted by this authorization. In Att,y Gen. Op.
            O-6223 (19441, this office held that the county
            auditor might require the sheriff to make a daily
            mileage report on all mileage for official business
            but that a requirement as to ,'personalmileage" was
            unauthorized.
                                  SUMMARY.
                       The Commissioners, Court of Taylor
                  County and the County Auditor may require
                  sworn daily reports as to the mileage
                  driven in carrying out official duties.
                  Such reports may incorporate calls made,
                  number of calls, and mileage on each call
                  or trip.
            APPROVED:                        Yours very truly,
            J. C. Davis, Jr.                   PRICE DANIBL
            County Affairs Division          Attorney General
            Jesse P. Luton, Jr.
            Reviewing Assistant
            Everett Hutchinson
            Executive Assistant
            RHH:wah:awo